39 Mich. App. 389 (1972)
197 N.W.2d 519
PEOPLE
v.
COOPER
Docket No. 11341.
Michigan Court of Appeals.
Decided March 23, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Michael R. Mueller, Assistant Prosecuting Attorney, for the people.
Arthur J. Tarnow, State Appellate Defender, and Daniel S. Seikaly, Assistant Defender (Robert Borton, on the brief, acting under GCR 1963, 921), for defendant on appeal.
Before: BRONSON, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
Leave to appeal denied, 388 Mich 794.
O'HARA, J.
After a two-day jury trial, the defendant was found guilty of larceny in a building, MCLA 750.360; MSA 28.592. On January 13, 1971, he was sentenced to serve a term of not less than three nor more than four years in prison. He appeals of right.
Defendant's in-custody confession was admitted as part of the prosecution's case. The confession was admitted after a Walker hearing during which the *391 trial court found that the confession had been made voluntarily. The defendant alleges error in the failure of the trial court to advise him of his right to testify at the Walker hearing without waiving his privilege against self-incrimination in the trial in chief. We have held previously that the trial court is not obliged to so instruct the defendant. People v James Johnson, 26 Mich App 314 (1970). Defendant distinguishes the present case by pointing out that in Johnson the defendant was represented by counsel, whereas in the present case the defendant proceeded in propria persona. We, however, point out that defendant voluntarily chose to proceed in propria persona by refusing the services of a court-appointed attorney. The record shows that the trial court scrupulously protected defendant's rights and encouraged him to give his version of what had occurred after his arrest. Defendant has not shown on appeal, nor by a motion for a new trial, that the result of the Walker hearing would have been different had defendant formally testified. The Walker hearing was not constitutionally infirm. The findings of the trial court at the Walker hearing were not clearly erroneous.
Defendant's final issue on appeal concerns the instructions of the trial court as to lesser included offenses. It is manifest that defendant's claim on this latter issue is without merit. People v Stevens, 9 Mich App 531 (1968); People v Goldfarb, 37 Mich App 57 (1971).
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.